PER CURIAM.
In a rather unusual proceeding, the appellant’s probation was revoked whereupon she was adjudicated guilty of a felony and sentenced. She immediately filed a motion to correct sentence allegedly pursuant to Fla.R.Crim.P. 3.850. The trial court never entered an order on this motion. The appellant then filed a timely notice of appeal from the felony judgment and sentence.
Because we find no error in the judgment and sentence, we affirm. Due to the lack of an order pertaining to the motion filed pursuant to Fla.R.Crim.P. 3.850, we refrain from any ruling in this regard.
AFFIRMED.
MOORE, BERANEK and HURLEY, JJ., concur.